Appeal from an order of the Family Court, Monroe County (John J. Rivoli, J.), entered October 5, 2004 pursuant to Family Court Act article 7. The order extended respondent’s placement in the care and custody of petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order that extended her placement in the care and custody of petitioner following her admission that she violated a prior order of placement resulting from an adjudication that she was a person in need of supervision. The sole contention of respondent on appeal is that her right to due process was denied when Family Court failed to afford her an opportunity to present evidence at a dispositional hearing. We conclude that respondent failed to preserve her contention for our review because, although she requested a hearing, her contention concerning due process is raised for the first time on appeal (see e.g. Matter of Brandon J., 302 AD2d 965 [2003]; Matter of Jasen P.M., 289 AD2d 1033 [2001]). In any event, no hearing is required pursuant to Family Court Act § 778. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Pine and Lawton, JJ.